Geangeb, J.
(dissenting). — I am constrained to dissent from the reasoning and conclusion of the majority opinion, because they involve this court in an inconsistency of holdings that ought not to be, and result in a manifest denial of justice. That the court is thus involved in an inconsistency of holdings will be manifest by a reference to the cases of Upton v. Clinton Co., and Ripley v. Gifford, both of which are cited in the majority opinion. . In the former case statutory compensation was, by a divided court, denied solely on the ground that the statute did not, in terms, specify such compensation for a mayor; but the court there expressed its conviction on a very important fact, and pertinent to the question before us, in the following words: “We do not believe it was the legislative intent that mayors should perform the duties of justices of the peace without compensation. But, through a p.alpable and plain oversight and omission, none has been provided. This, however, will not warrant us in doing what the general assembly should have done, as was expressly held in Ripley v. Gifford, before cited. In the latter case (Ripley v. Gifford) there had been the same “omission’ by the legislature to provide fur the fees of several officers, and tij is comí, after stating *168that “ there is no statute fixing the lees,” said: “And yet, beyond controversy, they are each entitled to compensation for their services. This compensation, if not fixed and settled at the time the services are required, would be what the same are reasonably worth.”
There is no pretense, in the case at bar, that the fact as to the omission by the legislature is not as stated in Upton v. Clinton Co., and there could not well be. If it is admitted that the statement is not essential to the conclusion in that case, it is nevertheless a fact, and equally significant in this case. We have, then, in the two cases, exactly opposite holdings on the same state of facts, which should not be. I assume that, if the law allows compensation, there would be no dispute as to the liability of the county under the facts of this case. I think the correct rule is announced in Ripley v. Gifford, and that it should be followed in this case; but, if not, that we should expressly announce that the doctrine of that case be overruled, and not leave to the public such a doubtful condition of the law. The law expressly recognizes a rule of compensation for such services by a justice of the peace, and there is no compensation in any way provided for mayors that can be construed as for such a service. This court said in Upton v. Clinton Co., that it did not believe it was the legislative intent that mayors should perform the duties of justices of the peace without compensation. I fully share in that belief, and, as the majority opinion denies such compensation against the legislative intent, I conclude that it is a denial of justice.
G-iveN, J., concurs in this dissent.